No. 13^-oopM-C^           .

^
    rJ ty€
                            FILED IN COURT Of APPEALS
                             12th Court of Appssis District


                                    JAN 3 0 201?



             ^^w, deutok
                                   TYLER TEXAS
                                               ?LERK
                             CATHY S. l'js:;, CI




\iS-




             vrb^J^^/flicfaa *c
                       fttityMtoAh i
                     ck,e f- IfirntS




ThiU ***       ' , 0***'5** to



           i
                  , f *,, to^Stl of- **W^i
Iffihrir of ?«*                       •   "
                                               • 11


                                              . . I if


tss***s ppese^^ • • -             -TA3U of £*'**'*'




print a- cpiVourJ, ^.3-flw




        >




                     vO
met a. 0*it/'-"' 12' tu.t „+**

ondel. 'ft ™
          S^e^e^ of 'tfe c#ff



°r ^ii MS "0.3W, rAjt^p,




*k i•**    " **** *»* n p^Lig




               &
              ftp&^pPlS
                                                   V


                                              h




 faMte   ft         .       ——~~


-rU KPpi* 
o,Uhd onCe SfffiZj 3»d{Pf *™

J.J- ?<> fptJfvi- Ch,       1^
 M hpp. l>0» .               ObOiU-oni h foCus«i
 u^t htf ^i Iju *""" k?*?i,i



                        3
dfan    hi >PM /]tjm£J ^ * A?//. ^

P)H{i M0P\L &• Uylhujo dtJyrtiSksdiup
MwW Mm* hvttif oP %f" "> '
^hi Uht ufPS U"J *"' fhl &M'*
cyan   %Om£P PV)frf)/0 fort os Phh^f <i cM 9-79. 0S1 CoJ, k



.* *•> %% "-fibs*. dh

                   4
                                     fce^ef
                                      psyiilj ^'tth
                    pvi.Lhwi
n.,     uoft   J               .a,

                                           On



                        LPpp    i
      Ik (V I,                ijdT~~TPPflP&"J
If I




  ycifp) foP[iU cvp,fr> >*»>•">•
  fifp^v'i                     #J OP fa*>,
              , , JfrP^'* nr ' " day if ooihoi




       I* ft fa a. cho&on      if"



                     b
              ~ame and ID Number




Place of Confinement




Mc (/hu( £4 /vud /                                                         CASE NO.
                                                                                         (Clerk will assign the number)
V.


-lift Shr{i of &K#j /hp                                                    APPLICATION TO PROCEED
                                                                              IN FORMA PAUPERIS
MftflP P- C-ALPfo/J
Defendant's name and address




         I, "At ( n(?l( Q finCtpy, declare, depose, and say I am the Plaintiff in the above entitled case. In support
of my motion to proceed without being required to prepay fees, costs, or give security therefor, I state because of my
poverty, I am unable to pay in advance the filing fee for said proceedings or to give security for the filing fee. I believe I
am entitled to relief.


         I, further declare the responses which I have made to the questions and instructions below are true.

         1.       Have you received, within the last 12 months, any money from any of the following sources?

                  a.     Business, profession or from self-employment?                       Yes •       No tf~
                  b.     Rent payments, interest or dividends?                               Yes 0       No •
                  c.     Pensions, annuities or life insurance payments?                     Yes D       No B-"
                  d.     Gifts or inheritances?                                              Yes •       No 3~~
                  e.     Family or friends?                                                  Yes Q       No 0-^
                  f.     Any other sources?                                                  Yes •        No nr

                   If you answered YES to any of the questions above, describe each source of money and state
                   the amount received from each during the past 12 months.

                                                                    pjQrVj

         2.        Do you own cash, or do you have money in a checking or savings account, including any funds
                   in prison accounts?
                                                     Yes •            No CJ

                   If you answered YES to any of the questions above, state the total value of the items owned.




                                                                                                         •irATCIFP (REV. 9/02)
              Do you own real estate, stocks, bonds, note, automobiles, or other valuable property, excluding
              ordinary household furnishings and clothing?

                                               Yes •           No ^

              If you answered YES, describe the property and state its approximate value.




I understand a false statement in answer to any question in this affidavit will subject me to penalties for
perjury. I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct
(28 U.S.C. §1746).




       Signed this the __/__/           day of L//hQ ^ff-^!/*               ,20 /f .


                              Signature of Plaintiff
                                                                        &(M>?°1
                                                                           ID Number




       YOU MUST ATTACH A CURRENT SIX (6) MONTH HISTORY OF
       YOUR INMATE TRUST ACCOUNT. YOU CAN ACQUIRE THE
       APPROPRIATE INMATE ACCOUNT CERTIFICATE FROM THE
       LAW LIBRARY AT YOUR PRISON UNIT.




                                                                                                  TirATCIFP (REV.
Chief Justice                                                                                                                  Clerk
James T.Worthen                                                                                                                Cathy S. Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                       Chief Staff Attorney
Sam Griffith                                                                                                                   Margaret Hussey
Brian Hoyle




           December 11,2014


           Michael Kennedy                                                  Hon. Gregory W. Abbott
           #1516203                                                         Texas Attorney General
           Polunsky Unit                                                    209 West 14th Street
           3872 FM 350 South                                                P. O. Box 12548
           Livingston, TX 77351                                             Austin, TX 78711-2548
                                                                            * DELIVERED VIA E-MAIL *


                     Case Number:                            12-14-00299-CV
                     Trial Court Case Number:                3-41298


           Style:    Michael Kennedy
                     v.

                     The Texas Court of Criminal Appeals, Austin, Texas, et al

           You are hereby notified that in the above-described case, the following decision and order was
           this day made and entered by this Court:

           "Appellant's Motion for Rehearing having been duly considered, it is ORDERED that said
           motion be, and hereby is, OVERRULED."

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: Katrina
                KdjUJl/k,     Md&P
                       McClenny, Chief Deputy Clerk




                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, SanAugustine, Shelby, Smith, Trinity, Upshur, Van
                                                                Zandt and Wood Counties
                                                         http://www.txcourts.gov/12thcoa.aspx
                                                                                                    fippe^lf- (
                                                                                                                                 FILE COPY




ChiefJustice                                                                                                                    Clerk
James T.Worthen                                                                                                                 Cathy S. Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Sam Griffith                                                                                                                    Margaret Hussey
Brian Hoyle




           Thursday, May 22, 2014


           Hon. Gregory W. Abbott                                            Michael Allyn Kennedy
           Texas Attorney General                                            1516203
           209 West 14th Street                                              Allen B. Polunsky Unit
           P. O. Box 12548                                                   3872 FM 350
           Austin, TX 78711-2548                                             Livingston, TX 75801
           * DELIVERED VIA E-MAIL *


           RE:        Case Number:                           12-14-00067-CV
                     Trial Court Case Number:                87-11917


           Style:    Michael Kennedy
                     v.

                     The State of Texas


           The Appellant's Pro Se Motion to Recuse the 12th Court of Appeals Justices From All Filing
           Cases in Anderson County, Texas has this day been received and filed in the above-referenced
           case.



           Very truly yours,

           CATHY S. LUSK, CLERK



           By:                       UA
           By:_     iK/?W. H^ik
               Katrina McClenny, Chief DepuW Clerk
                                                                                c
                                                                                                                                     /
           Enclosures




                                                                                                           s

                            1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
    ServingAnderson, Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Va
                                                                 Zandtand Wood Counties
                                                              www.12thcoa.courts.state.tx.us

                                                                                                  pi pit ^PpChief Justice                                                                                                                 Clerk
James T.Worthen                                                                                                               Cathy S. Lusk

                                                Twelfth Court of Appeals
Justices                                                                                                                      Chief Staff Attorney
Sam Griffith                                                                                                                  MarcaretHussey
Brian Hoyle




           Friday, August 15,2014


           Mr. Douglas E. Lowe                                              Michael Kennedy
           District Attorney                                                #1516203
           Courthouse                                                       Polunsky Unit
           500 North Church St.                                             3872 FM 350 South
           Palestine, TX 75801                                              Livingston, TX 77351
           * DELIVERED VIA E-MAIL *


           RE:       Case Number:                           12-14-00215-CV
                     Trial Court Case Number:               87-11917


           Style:    Michael Kennedy
                     v.

                     The State of Texas


           The Appellant's Motion to Recusal Justices and Trial Judges has this day been received and filed
           in the above-referenced case.


           Very truly yours,

           CATHY S. LUSK, CLERK



           By:.             IL    ^i
              Ashley Yountj Deputy Clerk




                           1517 West Front Street • Suite354 • Tyler, TX75702 • Tel: 903-593-8471 • Fax:903-593-2193
   ServingAnderson, Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, SanAugustine, Shelby, Smith, Trinity, Upshur, Van
                                                               Zandt and Wood Counties
                                                            www.12thcoa.courts.state.tx.us                    1     /    ^»


                                                                                             WW-•A,p 3
ChiefJustice                                                                                                               Clerk
James T.Worthen                                                                                                            Cathy S. Lusk

                                               Twelfth Court of Appeals
Justices                                                                                                                   Chief Staff Attorney
Sam Griffith                                                                                                               Margaret Hussey
Brian Hoyle




           Friday, August 15,2014


           Mr. Douglas E. Lowe                                            Michael Kennedy
           District Attorney                                              #1516203
           Courthouse                                                     Polunsky Unit
           500 North Church St.                                           3872 FM 350 South
           Palestine, TX 75801                                            Livingston, TX 77351
           * DELIVERED VIA E-MAIL *


           RE:       Case Number:                          12-14-00215-CV
                     Trial Court Case Number:              87-11917


           Style:    Michael Kennedy
                     v.

                     The State of Texas


           The Appellant's Motion for Rehearing was this day received and filed in the above styled and
           numbered case.



           Very truly yours,

           CATHY S. LUSK, CLERK



           By:.           (k&uii
               Ashley YountJ Deputy Clerk




                          1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax:903-593-2193
   ServingAnderson,Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine,SanAugustine,Shelby,Smith, Trinity, Upshur, Van


                                                                                                           l(/&t%s- H
                                                              Zandtand Wood Counties
                                                           www.12thcoa.courts.state.tx.us
ChiefJustice                                                                                                                Clerk
James T.Worthen                                                                                                             Cathy S. Lusk

                                               Twelfth Court of Appeals
Justices                                                                                                                    Chief Staff Attorney
Sam Griffith                                                                                                                Margaret Hussey
Brian Hoyle




           Friday, August 15,2014


           Mr. Douglas E. Lowe                                            Michael Kennedy
           District Attorney                                              #1516203
           Courthouse                                                     Polunsky Unit
           500 North Church St.                                           3872 FM 350 South
           Palestine, TX 75801                                            Livingston, TX 77351
           * DELIVERED VIA E-MAIL *


           RE:       Case Number:                          12-14-00215-CV
                     Trial Court Case Number:              87-11917


           Style:    Michael Kennedy
                     v.

                     The State of Texas


           The Appellant's Objections to Justices Failing to Address or Make Fact Findings or Conclusions
           of Law for Failure to Rebuttal the Motion to Recusal the Justices from Anderson County, Texas
           Cases Against Appellant has this day been received and filed in the above-referenced case.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By:.           Qa4)/a^7
               Ashley YountJ
                        m Deputy Clerk




                          1517WestFrontStreet • Suite354 • TYLER,TX75702 • Tel:903-593-8471 • Fax:903-593-2193
   ServingAnderson,Angelina, Cherokee, Gregg, Henderson,Houston, Nacogdoches, Rains, Rusk, Sabine,San Augustine,Shelby,Smith, Trinity, Upshur, Van
                                                              Zandtand Wood Counties
                                                           www.12thcoa.courts.state.tx.us


                                                                                                         Af
                                                                                                            ^ J// -S
Chief Justice                                                                                                                   Clerk
James T.Worthen                                                                                                                 Cathy S. Lusk

                                                 Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Sam Griffith                                                                                                                    Margaret Hussey
Brian Hoyle




           Thursday, June 12,2014

           Michael Allyn Kennedy
           1516203
           Allen B. Polunsky Unit
           3872 FM 350
           Livingston, TX 75801

           RE:       Case Number:                            12-14-00067- CV
                     Trial Court Case Number:                87-11917


           Style:    Michael Kennedy
                     v.

                     The State of Texas


           This is to acknowledge receipt of your communication dated June 6, 2014.

           In response to your inquiries, please be advised that:

           This Court filed a Motion to Recuse on May 12, 2014 and then again on May 22, 2014.
           Please contact the Court of Criminal Appeals and the Supreme Court to obtain the date of
           motions filed in their Court.


           Very truly yours,

           :athy s. lusk, clerk:



           By:.                'A ^L
               Ashley YouritJ Deputy Clerk


           CC:        Hon. Gregory W. Abbott (DELIVERED VIA E-MAIL)




                           1517 West Front Street • Suite 354 • Tyler, TX 75702 • Tel: 903-593-8471 . Fax:903-593-2193
   ServingAnderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van

                                                                                                                flfffO^^P* k
                                                                Zandt and Wood Counties
                                                             www.12thcoa.courts.state.tx.us